
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 4686
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 14, 2010
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To authorize the Secretary of the Interior
		  to study the suitability and feasibility of designating prehistoric, historic,
		  and limestone forest sites on Rota, Commonwealth of the Northern Mariana
		  Islands, as a unit of the National Park System.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the Rota Cultural and Natural
			 Resources Study Act.
			(b)FindingsCongress
			 finds as follows:
				(1)The island of Rota
			 was the only major island in the Mariana Islands to be spared the destruction
			 and large scale land use changes brought about by World War II.
				(2)The island of Rota
			 has been described by professional archeologists as having the most numerous,
			 most intact, and generally the most unique prehistoric sites of any of the
			 islands of the Mariana Archipelago.
				(3)The island of Rota
			 contains remaining examples of what is known as the Latte Phase of the cultural
			 tradition of the indigenous Chamorro people of the Mariana Islands. Latte stone
			 houses are remnants of the ancient Chamorro culture.
				(4)Four prehistoric
			 sites are listed on the National Register of Historic Places: Monchon
			 Archeological District (also known locally as Monchon Latte Stone Village),
			 Taga Latte Stone Quarry, the Dugi Archeological Site that contains, latte stone
			 structures, and the Chugai Pictograph Cave that contains examples of ancient
			 Chamorro rock art. Alaguan Bay Ancient Village is another latte stone
			 prehistoric site that is surrounded by tall-canopy limestone forest.
				(5)In addition to
			 prehistoric sites, the island of Rota boasts historic sites remaining from the
			 Japanese period (1914–1945). Several of these sites are on the National
			 Register of Historic Places: Nanyo Kohatsu Kabushiki Kaisha Sugar Mill,
			 Japanese Coastal Defense Gun, and the Japanese Hospital.
				(6)The island of
			 Rota’s natural resources are significant because of the extent and intact
			 condition of its native limestone forest that provides habitat for several
			 federally endangered listed species, the Mariana crow, and the Rota bridled
			 white-eye birds, that are also native to the island of Rota. Three endangered
			 plant species are also found on Rota and two are endemic to the island.
				(7)Because of the
			 significant cultural and natural resources listed above, on September 2005, the
			 National Park Service, Pacific West Region, completed a preliminary resource
			 assessment on the island of Rota, Commonwealth of the Northern Mariana Islands,
			 which determined that the “establishment of a unit of the national park system
			 appear[ed] to be the best way to ensure the long term protection of Rota’s most
			 important cultural resources and its best examples of its native limestone
			 forest.”.
				2.NPS study of
			 sites on the island of Rota, Commonwealth of the Northern Mariana
			 Islands
			(a)StudyThe
			 Secretary of the Interior shall—
				(1)carry out a study regarding the suitability
			 and feasibility of designating prehistoric, historic, and limestone forest
			 sites on the island of Rota, Commonwealth of the Northern Mariana Islands, as a
			 unit of the National Park System; and
				(2)consider management alternatives for the
			 island of Rota, Commonwealth of the Northern Mariana Islands.
				(b)Study Process
			 and CompletionExcept as provided by subsection (c) of this
			 section, section 8(c) of
			 Public Law
			 91–383 (16 U.S.C. 1a–5(c)) shall apply to the
			 conduct and completion of the study required by this section.
			(c)Submission of
			 Study ResultsNot later than 3 years after the date that funds
			 are made available for this section, the Secretary shall submit to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate a report describing the
			 results of the study.
			
	
		
			Passed the House of
			 Representatives July 13, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
